Citation Nr: 1137408	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  07-18 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating greater than 20 percent for left knee patellofemoral syndrome with arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1979 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating determination of a Regional Office (RO) in Cleveland, Ohio, which continued the Veteran's 20 percent rating for his left knee disability.  

Initially, the Board notes that in October 2006 and July 2007 rating decisions the RO granted the Veteran a temporary 100 percent disability rating for his left knee disability under 38 C.F.R. § 4.30 for post-surgery convalescence, effective from June 30, 2006 through August 31, 2006 and from July 12, 2007 through September 30, 2007, respectively.  Thus, the Board considers that, for the rating periods from June 30, 2006 through August 31, 2006 and from July 12, 2007 through September 30, 2007, the Veteran received a full grant of the benefits sought.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, there is no justiciable issue for the Board to decide for those periods of time.

The claim was remanded by the Board in January 2011 for additional development.  The requested development having been completed, the matter again is before the Board.  

The issue of entitlement to service connection for a right knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In that regard, the Board notes that in a September 2011 statement the Veteran's representative contended that "it is clear and unmistakable that the veteran's right knee should have been service connected effective the date of his retirement."  In addition, the representative claimed that the Veteran had raised a claim for entitlement to service connection for his right knee in May 2005, but that the claim had been ignored by the RO.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's left knee disability is manifested by pain, fatigability, and slight limitation of motion, but not by flexion limited to 60 degrees or less; extension limited to 15 degrees or more; recurrent subluxation or objective evidence of lateral instability; dislocated semilunar cartilage with frequent locking, pain, and effusion into the joint; or impairment of the tibia or fibula.


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent for left knee patellofemoral syndrome with arthritis have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, (Diagnostic Codes) DCs 5299-5260 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).




Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's Administration (VA) has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in February 2005 and September 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.

The September 2006 also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, he clearly has actual knowledge of the evidence he is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to him by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap, 21 Vet. App. at 118.  

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a higher rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  As directed by the January 2011 Board remand, a February 2011 letter to the Veteran requested that he identify all recent treatment providers for his knee.  In a February 2011 response, the Veteran indicated that his recent treatment had been solely with the VA.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  As such, the Board finds that the evidence of record is sufficient to appropriately rate the left knee disability.

With respect to the Veteran's claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  

The RO provided the Veteran a VA examination in February 2005.  In addition, pursuant to the Board's January 2011 remand the Veteran was afforded another examination in February 2011.  The VA examination reports are thorough and supported by VA and private treatment records.  The examinations discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  Specifically, the examinations provide sufficient information to assess the current severity of the Veteran's left knee disability.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In addition, the Veteran was afforded another VA examination for his left knee in October 2006.  In that regard, the Board has considered the September 2011 statement from the Veteran's representative criticizing the October 2006 VA examination report for mistakenly noting examination of the right knee, instead of the left knee.  This oversight was merely one notation out of many notations in the report correctly indicating examination of the left knee and, furthermore, was corrected in a subsequent amendment that specifically noted the examination was of the left knee and not the right knee.  The Board finds that the examiner clearly examined the left knee.  That said, as will be discussed in greater detail below, the Board finds the October 2006 VA examination report problematic for another reason.  Specifically, the examiner noted that the Veteran's extension was limited to 15 degrees.  Later in the report, however, the examiner stated that the Veteran had flexion from 0 to 80 degrees, which indicates that he had full extension of the left knee.  Given this disparity, the Board finds the October 2006 VA examination report of limited probative value with respect to the range of motion findings.  The above notwithstanding, as noted prior February 2005 and subsequent February 2011VA examinations are of record.  As such, the Board concludes that a remand for additional VA examination would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided); see also 38 C.F.R. § 19.31(b)(1).

The Board further concludes that in obtaining the February 2011 VA examination and sending the Veteran the February 2011 letter requesting that he provide information regarding his recent treatment for his left knee disability that the RO/AMC has complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Compensable Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 594.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran's left knee disability is rated under DCs 5099-5060.  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2010).  Here, the Veteran's service-connected left knee disability is rated as analogous to limitation of leg flexion under DC 5260.  38 C.F.R. § 4.20 (2010). The Veteran's left knee claim is currently rated as 20 percent disabling.  The Veteran claims that the current rating does not accurately reflect the true nature and degree of his disability.

DC 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  DC 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint). 

Based on the Veteran's January 2005 assertion that his left knee disability had worsened, he was afforded a VA examination in February 2005.  He reported morning pain and stiffness, with a little swelling, fatigability, and tiredness.  There were flare-ups with repetitive use and weather changes.  He sometimes used a brace, but no other assistive devices.  The Veteran indicated that he was able to perform normal daily activities and job duties.  He used only over-the-counter medication for pain.  On examination, the Veteran was able to ambulate without aid or assistance.  There was retropatellar pain and crepitation, as well as pain throughout the range of motion.  The Veteran had full extension and flexion to 125 degrees, with no decreased range of motion on repetition although there was increased subjective pain, fatigability, soreness, and tenderness.  There was no objective change on repetitive motion.  There was no swelling and the knee was stable.  X-rays were normal.  The diagnosis was patellofemoral syndrome, left knee.

In July 2006, the Veteran underwent surgery for a patellar tendon rupture and medial lateral retinacular repair incurred while playing basketball.  

In October 2006, the Veteran was afforded another VA examination.  He noted the July 2006 basketball injury.  Prior to the injury, the Veteran reported increased pain and swelling, as well as morning stiffness and a feeling of giving way.  After the July 2006 injury, the Veteran described increased pain, stiffness, swelling, giving way, and locking.  He used both a knee brace and a cane.  Due to the July 2006 surgery, he was restricted from working at his job at an oil refinery for several months.  As to daily activities, the Veteran was unable to perform an exercise routine, go up steps, or perform chores around the house.  On examination, there was parapatellar swelling and tenderness, but no joint line tenderness.  Extension was limited to 15 degrees and 80 degrees of flexion, with pain throughout the range of motion.  There was noted atrophy of the quadriceps muscle group.  On repetition, there was no additional loss of motion, but there was increased pain.  The Veteran's knee was stable on multiple testing.  X-rays showed no fracture or dislocation, but did show moderate degenerative changes.  The diagnosis was patellofemoral syndrome left knee with moderate degenerative arthritic changes.

In March 2007, the Veteran sought treatment for his left knee in a private emergency room on two occasions.  In the first instance, the Veteran reported slipping on some ice and falling on his left knee.  On examination, he had some tenderness, but had good quadriceps strength and range of motion, without crepitus.  There was no evidence of laxity or instability.  About one week later, the Veteran stated that he slipped walking on his driveway and twisted his left knee.  On examination, the Veteran's knee was stable in multiple testing.  The impression was left knee strain.

In July 2007, the Veteran underwent a left knee arthroscopy, patellar debridement, and scar excision. 

In March 2008, the Veteran complained of ongoing pain and swelling in the left knee.  He had returned to work several weeks previously following his July 2007 surgery and had experienced daily aching and occasional swelling.  The Veteran denied any knee dysfunction, other than pain, stiffness, and swelling.  On examination, the knee was not particularly swollen, but there was moderate tenderness.  The knee was stable on examination.  Range of motion was intact with mild crepitus.  He was not using any pain medication.  In June 2009, the Veteran reported occasional stiffness, but denied a history of locking or giving way.  He was not using any pain medication.  

The Veteran was afforded an additional examination in February 2011.  The examiner noted review of the claims file.  The Veteran reported chronic pain, weakness, swelling, stiffness, and instability, including locking and giving out.  The pain was exacerbated by cold weather and with extended walking, standing, sitting, and climbing stairs.  He reported using heat, ice, and aspirin for the pain, as well as utilizing a knee brace and cane.  The Veteran indicated he was able to perform routine daily activities.  On examination, there was no swelling of the knee or atrophy of the quadriceps or gastrocnemius muscles.  The knee was stable on multiple testing.  There was tenderness, popping, and crepitation.  The Veteran had full extension and flexion to 100 degrees, with pain at 45 degrees.  On repetition of motion, there was increased pain but no decreased motion.  X-rays showed calcification of the infrapatellar area consistent with the previous injury.  The diagnosis was residuals of injury of the left knee with decreased range of motion.  The examiner also specifically indicated that there was no evidence of instability on examination.

The Board initially notes that there is objective evidence of a post-service patellar injury as a result of the July 2006 basketball injury.  However, as the Veteran's subsequent symptomatology have not been evaluated to determine whether the cause was his in-service left knee injury or his post-service basketball injury, the Board will afford the Veteran the benefit of the doubt and presume that all symptoms and manifestations noted during the period under consideration in this appeal are attributable to the service-connected disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (the Board is precluded from differentiating between symptomatology attributed to service-connected disability and non service-connected disability in the absence of medical evidence which does so).

Based on the evidence of record, the Board finds no objective evidence that would warrant a rating greater than 20 percent, other than for such periods as a temporary 100 percent rating already has been assigned.  In this regard, although the Veteran claims that he is entitled to a higher rating due to subjective complaints of pain, stiffness, tenderness, swelling, locking, and instability, as well as difficulty with extended standing, walking, or climbing stairs, the objective results of the multiple VA examination reports reflect extension consistent with, at most, a 20 percent rating and flexion consistent with a noncompensable rating.  See 38 C.F.R. § 4.71a, DCs 5260 and 5261.  Indeed, other than the single instance of a limitation of extension to 15 degrees during the October 2006 VA examination, the VA examination reports and treatment records have consistently found noncompensable levels of both flexion and extension.  Moreover, the Board finds the conclusions of the October 2006 VA examination problematic, as the examiner indicated that the Veteran's extension was limited to 15 degrees, but later stated that the Veteran had flexion from 0 to 80 degrees, which would suggest that the Veteran had full extension of the left knee.  As such, the Board finds the range of motion findings of the October 2006 VA examination report with respect to extension internally inconsistent and of no probative value.  As such, the objective medical evidence of record universally indicates full extension and flexion of at least 80 degrees, neither of which would warrant a compensable rating under either DC 5260 or DC 5261, and certainly not separate ratings under VAOPGCPREC 9-2004.        

The above notwithstanding, the Board recognizes that the medical evidence and the Veteran's testimony show at least some functional impairment of left knee function during the applicable appellate time frame.  For example, the Veteran reported instances of weakness, fatigue, pain, and lack of endurance.  In the February 2005 and October 2006 VA examinations, for example, the Veteran reported pain throughout the entire range of motion.  As noted above, evaluation of a service-connected disability involving a joint requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, supra.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the Veteran undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.  

An April 2005 rating decision increased the Veteran's evaluation for his left knee to 20 percent, effective January 3, 2005, based solely on the Veteran's subjective complaints of pain throughout the range of motion and his other reports of weakened movement, pain, fatigability, and incoordination.  The Veteran's rating was increased based on the Veteran's subjective reports of functional loss because, as discussed above, he did not have limitation of motion rising to a compensable level under DC 5260.  Thus, the RO increased the Veteran's rating to 20 percent in accordance with DeLuca by attempting to compensate the Veteran for his complaints of pain, limited motion, and functional loss under DCs 5299-5260, despite the absence of limitation of motion to a compensable level.  

The Board further concludes that the Veteran's 20 percent rating for the left knee fully encompasses the degree of functional loss experienced as contemplated by the Court's holding in DeLuca.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  As noted, while the Veteran had some increased pain during each VA examination, in each case there was no increased loss of motion on repetitive motion testing.  While the Veteran did report pain with extended standing, walking, or climbing stairs or, alternatively, an inability to climb stairs, these symptoms were part of the basis for the increased rating, as discussed above.  While the Board sympathizes with the Veteran's difficulties, the Board concludes that the Veteran's left knee suffers no significant or additional functional loss beyond that contemplated by the 20 percent rating previously assigned for this symptomatology.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Osteoarthritis is rated analogous to degenerative arthritis under DC 5003.  Degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (2010).  As discussed above, the general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a, DCs 5260 and 5261.  Thus, while the Veteran had left knee arthritis during the appellate time period, a separate rating under DC 5003 would not be warranted.  The Veteran's 20 percent rating, as discussed above, was based on functional loss, including limitation of motion due to pain, and a separate rating under DC 5003 would be for the same symptomatology.  As separate ratings may not be assigned for the same symptomatology, a separate 10 percent rating under DC 5003 for the Veteran's limitation of motion based on pain is not warranted.

The Board has considered the applicability of DCs 5258 and 5259, based on the removal or dislocation of semilunar cartilage.  In this case, there is no indication that the Veteran has incurred damage to or removal of semilunar (or meniscal) cartilage.  While the Veteran has made inconsistent reports of locking of the left knee, there has been no formal diagnosis of meniscal injury, including as a result of diagnostic testing.  As such, a separate rating under these DCs is not warranted.  

The Board also has considered the Veteran's multiple subjective reports of instability or giving way of the left knee.  As noted above, the Veteran's initial 10 percent rating was assigned as analogous to DC 5257 for instability or recurrent subluxation.  The June 1998 rating decision, however, made it clear that the rating was assigned by analogy and not based on objective evidence of instability or recurrent subluxation.  During the applicable time period, each of the VA examiners specifically has found a stable knee with no evidence of instability.  No other VA or private treatment record has found objective evidence of left knee instability and, indeed, multiple treatment providers have specifically found a stable knee on examination.  As such, the Board acknowledges the Veteran's reports of left knee instability, but considers the objective findings of multiple trained medical professionals, based on physical examination, diagnostic testing, interview with the Veteran, and review of the medical records, to be more persuasive.  As such, a separate rating under DC 5257 is not warranted.  See VAOPGCPREC 23-97.

The Board notes that there are other DCs relating to knee disorders, such as DC 5256 (ankylosis of the knee), DC 5262 (impairment of the tibia and fibula), and DC 5263 (for genu recurvatum).  The Veteran's left knee disability is not manifested by nonunion or malunion of the tibia and fibula.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is able to move his left knee, albeit with some limitation of motion, so it is clearly not ankylosed.  The Veteran does not have any evidence of genu recurvatum.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  The Board finds no provision upon which to assign a rating greater than 20 percent for the Veteran's left knee disability, other than for the two periods where temporary 100 percent ratings have been assigned following left knee surgery.  Furthermore, the Board concludes that the Veteran's symptomatology has been consistent throughout the appellate time period and that assignment of staged ratings is not for application.  Hart, 21 Vet. App. at 505. 

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left knee disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left knee disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran primarily reports pain, decreased motion, fatigability, and loss of function due to his left knee.  The current 20 percent rating under DCs 5299-5260 is specifically for such symptomatology.  Thus, the Veteran's current schedular rating under DCs 5299-5260 is adequate to fully compensate him for his disability on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



(CONTINUED ON THE NEXT PAGE)

ORDER

Entitlement to an increased rating greater than 20 percent for left knee patellofemoral syndrome with arthritis is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


